NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL
                                            OF FLORIDA
                                            SECOND DISTRICT



BRITTANY CHOQUETTE,                         )
                                            )
             Appellant,                     )
                                            )
v.                                          )      Case No. 2D18-2598
                                            )
STATE OF FLORIDA,                           )
                                            )
             Appellee.                      )
                                            )

Opinion filed February 27, 2019.

Appeal from the Circuit Court for Manatee
County; Charles E. Roberts, Judge.

Jonathan Hackworth of Hackworth Law,
P.A., Tampa, for Appellant.

Ashley Moody, Attorney General,
Tallahassee.



PER CURIAM.


             Affirmed.



CASANUEVA, SILBERMAN, and MORRIS, JJ., Concur.